Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is hereby made of receipt and entry of the communication filed 08 March, 2022. Claims 1, 7, 8, 11, 12, and 17-20 are pending in the instant application. Claims 18-20 stand withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 and 12 stand rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant. Both claims depend from canceled claim 10. Accordingly the metes and bounds of the patent protection desired cannot be ascertained.
35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Scope of Enablement
Amended claims 1, 7, 8, 11, 12, and 17 stand rejected under 35 U.S.C. § 112(a), because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The amended claims are broadly directed toward a method of treating and/or preventing a tumor comprising administering a composition comprising administering to a subject in need thereof a lymphocytic choriomeningitis virus (LCMV) comprise L- and S-RNA segments from isolates WE, Clone 13, and Docile, wherein said LCMV activates innate immune responses (increases in interferon-α (IFN-α)) capable of inhibiting tumor growth and effecting tumor regression.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth is considerable and encompasses a large genus of tumor target tissues including carcinomas, melanomas, blastomas, lymphomas, and sarcomas. The carcinoma cells may be selected from the group comprising or consisting of anal carcinoma cells, bronchial carcinoma cells, lung carcinoma cells, endometrial carcinoma cells, gallbladder carcinoma cells, hepatocellular carcinoma cells, testicular carcinoma cells, colorectal carcinoma cells, laryngeal carcinoma cells, oesophogeal carcinoma cells, gastric carcinoma cells, breast carcinoma cells, renal carcinoma cells, ovarian carcinoma cells, pancreas tumor cells, pharyngeal carcinoma cells, prostate carcinoma cells, thyroid carcinoma cells and cervical carcinoma cells. The sarcoma cells may be selected from the group comprising or consisting of angiosarcoma cells, chondrosarcoma cells, Ewing's sarcoma cells, fibrosarcoma cells, Kaposi's sarcoma cells, liposarcoma cells, leiomyosarcoma cells, malignant fibrous histiocytoma cells, neurogenic sarcoma cells, osteosarcoma cells and rhabdomyosarcoma cells (see ¶s [0068-0070]).
2)	The development of anti-tumor agents can be challenging. Getting arenaviruses to replicate in neoplastic cells and induce innate immunity and tumor-specific immune activation has been problematic. Moreover, many preclinical murine models of cancer suffer from a number of limitations that limit their utility in directly extrapolating results into the clinic (Ruggeri et al., 2014; Wartha et al., 2014; Chulpanova et al., 2020). Wartha and colleagues (2014) noted that over 95% of cancer therapeutics fail in the clinic despite promising results in animal models. They note that no single model can capture all the different aspects of tumor growth characteristics and treatment options. As Ruggeri et al. (2014) reported (see p. 159) “Despite the sophistication and physiological relevance of even the most predictive and clinically relevant human cancer models…the ultimate proof of concept for efficacy and safety of novel oncology therapeutic agents lies in humans.” Finally, Chulpanova and associates (2020) report the obvious limitation of murine tumor models is their high failure rate observed in human clinical trials after promising preclinical model results. The tumor microenvironment contains a large number of different normal cells that play a role in tumor development and progression. Stromal fibroblasts, infiltrating immune cells, blood and lymphatic vessels, the extracellular matrix, cytokines, and growth factors contribute both positively and negatively to tumor development. Unfortunately, the currently available murine models do not reflect all aspects of the complex genetics and biology of human cancer.
3)	The role of innate immunity and INF-I biology in tumor development and treatment is complex (Snell et al., 2017). Chronic virus infections and many cancers are characterized by both simultaneous immunosuppression and inflammation. The authors note that the role of chronic IFN-1 in chronic virus infection and cancer are complex, often leading to different outcomes depending on the timing, cells present, levels of IFN-I signals, IFN subtypes mediating different effects.
4)	The disclosure provides a limited number of working embodiments. In particular, the LCMV strain WE was administered to various murine tumors in a limited setting wherein tumor regression was observed. However, the disclosure fails to demonstrate the claimed arenaviruses were capable of treating or preventing tumor formation in an art-recognized animal model or preliminary clinical setting. Considering the unpredictability of the art, additional data from an art-recognized animal model or preliminary clinical setting would be beneficial. Amendment of the claim language to reference methods of treating murine tumors or inhibiting murine tumor development comprising administering LCMV WE would be remedial. Applicant’s representative is invited to contact the Examiner to discuss suggested claim language.
	Accordingly when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that undue experimentation would be required to practice the claimed invention in a manner commensurate in scope with the claims. 
	Applicant’s arguments concerning original points two and three have been noted. The claim amendments directing the LCMV toward strains WE, Clone 13, and Docile are acceptable. Applicant further argues that the disclosure provided sufficient working embodiments demonstrating that LCMV strain WE was effective at inducing tumor regression in vitro in MC38, MOPC, A431, Sw872, FaDu, EL4, and liver carcinoma cells. It was asserted that these in vitro inhibitory assays were well-established clinical models (no data provided). The Examiner does not dispute the data set forth in the specification. However, it should be emphasized that all this data was obtained from in vitro assays. No publications were provided that said assays allow direct extrapolations into the clinic, particularly where LCMV is concerned.
	It was additionally argued that the Examiner was improperly applying the law as it applies to enablement and instead applying safety and efficacy requirements that are the purview of the Food and Drug Administration (FDA). It was noted that case law supports that assertion that additional experimentation is acceptable provided that it is not undue. Scott v. Finney, 34 F.3d 1058, 1063 (Fed. Cir. 1994). ‘318 Patent Infringement Litig., 583 F.3d 1317, 1324 (Fed. Cir. 2009). These arguments are clearly not persuasive and are addressed in more detail below.
	Finally, an affidavit/declaration was filed 08 March, 2022, under 37 C.F.R. § 1.132 by Dr. Lang. Dr Lang noted that the specification demonstrated that LCMV strain WE was effective at inducing tumor regression in vitro in MC38, MOPC, A431, Sw872, FaDu, EL4, and liver carcinoma cells. The Examiner does not dispute these findings. Dr. Lang stated that these tumor inhibiting functions are a general effect of the recited LCMV strains (WE, Clone 13, and Docile). Additional data was provided from LCMV Docile in an A549 lung adenocarcinoma model. LCMV Docile was capable of replicating in NOD.SCID mice bearing A549 tumors. Treatment with LCMV Docile prolonged survival time of mice. Studies showed the virus was actively replicating 60 days after infection and was capable of inducing similar anti-tumoral effects as compared to the WE strain. It was suggested the skilled artisan could extrapolate these results to all three strains (WE, Clone 13, and Docile). The Examiner does not dispute the scientific evidence presented and the suggestion that all three LCMVs will behave similarly.
	However, the content of the declaration is insufficient to support the full breadth of the patent protection desired. The claims are broadly directed toward the treatment of and/or prevention of a large genus of genotypically/phenotypically distinct tumors. It was not clear from the declaration if this particular NOD/SCID A549 model was an art-recognized animal model for assessing the efficacy of anti-tumor agents such as LCMV. Moreover, the data presented was obtained from a single tumor type. It is not readily manifest if these finding can be directly extrapolated across all the various tumor types encompassed by the claim language into the clinic.
	Contrary to Applicant’s assertions, the development of anti-tumor agents is challenging and unpredictable. Many preclinical murine models of cancer suffer from a number of limitations that limit their utility in directly extrapolating results into the clinic (Ruggeri et al., 2014; Wartha et al., 2014; Chulpanova et al., 2020). Wartha and colleagues (2014) noted that over 95% of cancer therapeutics fail in the clinic despite promising results in animal models. They note that no single model can capture all the different aspects of tumor growth characteristics and treatment options. As Ruggeri et al. (2014) reported (see p. 159) “Despite the sophistication and physiological relevance of even the most predictive and clinically relevant human cancer models…the ultimate proof of concept for efficacy and safety of novel oncology therapeutic agents lies in humans.” Finally, Chulpanova and associates (2020) report the obvious limitation of murine tumor models is their high failure rate observed in human clinical trials after promising preclinical model results. The tumor microenvironment contains a large number of different normal cells that play a role in tumor development and progression. Stromal fibroblasts, infiltrating immune cells, blood and lymphatic vessels, the extracellular matrix, cytokines, and growth factors contribute both positively and negatively to tumor development. Unfortunately, the currently available murine models do not reflect all aspects of the complex genetics and biology of human cancer.
	Another challenge that was not addressed by Applicant’s arguments or the declaration concerns the ability to introduce LCMV strains WE, Clone 13, and Docile, into the numerous tumors encompassed by the claim language, ensure that said strains can replicate at sufficient levels, and induce an innate immune response of sufficient magnitude and duration. The Examiner used the proper legal criteria in assessing enablement and clearly set forth a number of factors that would lead the skilled artisan to conclude that undue experimentation would be required to practice the claimed invention. Several issues were raised concerning the validity of in vitro tissue culture assays to predict clinical success. Applicant’s failed to proffer any data demonstrating that LCMV data obtained in these limited settings can be directly extrapolated into the clinic. Contrary to Applicant’s assertions, the Courts have previously ruled that limited working embodiments may be insufficient to enable the full breadth of the patent protection desired. In re Colianni, 561 F.2d 220, 222-23, 195 U.S.P.Q. 150, 152 (C.C.P.A. 1977) Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 52 U.S.P.Q.2d 1129 (Fed. Cir. 1999). In re Wright, 999 F.2d 1557, 27 U.S.P.Q.2d 1510 (Fed. Cir. 1993). 

Action Is Final
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               04 June, 2022